EXAMINER’S COMMENT

Withdrawn Rejections
The rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendment of claim 1 and in light of Applicant’s arguments.

The rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in light of the amendment of claim 1 and in light of Applicant’s arguments.


The rejection of claims 1, 4, 9-14 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Number 580/KOL/2014, INSTITUTE OF LIFE SCIENCES, published 26 August 2016 is withdrawn in light of the amendment of claim 1.

The rejection of claims 1, 5-8 and 15-16 under 35 U.S.C. 103 as being unpatentable over Patent Application Number 580/KOL/2014, INSTITUTE OF LIFE SCIENCES, published 26 August 2016 in view of Chittoor et al. U.S. Patent Application Publication No. 20140283200, published Sep. 18, 2014 is withdrawn in light of the amendment of claim 1.

Allowable Subject Matter
Claims 1-17 are allowed.


REASONS FOR ALLOWNACE
The following is an examiner’s statement of reasons for allowance: claims 1-17 are free of the prior art, due to the failure of the prior art to teach or suggest a recombinant DNA molecule comprising a DNA sequence selected from the group consisting of: a) a sequence with at least 98 percent sequence identity to SEQ ID NO: 14 and having enhancer activity; b) a sequence comprising SEQ ID NO: 14; and c) a fragment comprising at least 250 contiguous nucleotides of SEQ ID NO: 14, wherein the fragment has gene regulatory enhancer activity; wherein said sequence is operably linked to a heterologous transcribable DNA molecule. The closest prior art identified is Chittoor et al. U.S. Patent Application Publication No. 20140283200, published Sep. 18, 2014, of record. The claimed recombinant DNA molecule differs from the recombinant DNA molecule of Chittoor et al. with respect to the specific structure of the DNA sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662